IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1141
                               Filed April 8, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

AUSTON HART,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Joel W.

Barrows, Judge.



      Defendant appeals the sentence on his conviction for second-degree theft.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant Attorney

General, and Alan R. Ostergren, County Attorney, for appellee.



      Considered by Potterfield, P.J., Bower, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                        2


SCOTT, S.J.

       Defendant Auston Hart appeals the sentence on his conviction for second-

degree theft. He claims the court abused its discretion by revoking his deferred

judgment and sentencing him to prison. We affirm the decision of the court.

       Pursuant to a plea agreement, Hart entered a guilty plea to a charge of

second-degree theft. On July 15, 2011, Hart was given a deferred judgment and

placed on probation for two years.

       The State filed a probation violation complaint on June 18, 2012, asserting

Hart had recent criminal violations, admitted smoking marijuana, and had not

obtained a substance abuse evaluation.       The court determined Hart was in

contempt, sentenced him to 180 days in jail, and then continued his probation.

       A second probation violation complaint was filed on June 21, 2013,

asserting Hart had new criminal charges for possession of a controlled substance

and drug paraphernalia and had not obtained a substance abuse evaluation.

The court continued the deferred judgment and extended Hart’s probation for an

additional year.

       On April 18, 2014, the State filed a third probation violation complaint,

asserting Hart had been charged with driving while his license was suspended

and disorderly conduct. While he had obtained a substance abuse evaluation,

he had not followed through with recommended treatment. After a hearing, the

court revoked Hart’s probation and sentenced him to five years in prison.

       Hart appeals, claiming the court abused its discretion by revoking his

deferred judgment and sentencing him to prison. He claims the court should

have considered mitigating circumstances, such as his problems with substance
                                         3


abuse, his age, and his employment. Where a defendant’s sentence is within the

statutory limits, it will not be vacated on appeal unless there has been an abuse

of discretion or a defect in the sentencing procedures. State v. Washington, 832

N.W.2d 650, 660 (Iowa 2013). There is an abuse of discretion when the grounds

for the court’s decision are clearly untenable or unreasonable. State v. Barnes,

791 N.W.2d 817, 827 (Iowa 2010).

       We conclude the court did not abuse its discretion by revoking Hart’s

deferred judgment and sentencing him to a five-year prison term.                 Hart

repeatedly violated the terms of his probation. The court noted, “I think every

opportunity has been afforded to you to conform your behavior, and

unfortunately, for whatever reason, be it due to substance abuse issues or

whatever, that you clearly haven’t addressed yet, looking at your violations.”

       We do not further extend this opinion because it would not augment or

clarify existing case law. See Iowa Ct. R. 21.26(1)(e). We affirm the decision of

the district court.

       AFFIRMED.